J. A21001/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

U.S. NATIONAL BANK ASSOCIATION           :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
MARIA RAMOS A/K/A                        :
MARIA D. RAMOS AND                       :
JUAN RUGLIANCICH A/K/A                   :
JUAN CARLOS RUGLIANCICH                  :         No. 3037 EDA 2015
                                         :
APPEAL OF: MARIA RAMOS                   :


           Appeal from the Judgment Entered September 1, 2015,
               in the Court of Common Pleas of Bucks County
                       Civil Division at No. 2014-03471


BEFORE: BOWES, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 24, 2020

      Maria Ramos a/k/a Maria D. Ramos appeals from the September 1, 2015

judgment entered in favor of appellee, U.S. National Bank Association

(“U.S. Bank”), in this mortgage foreclosure action, following the trial court’s

order granting U.S. Bank’s motion for summary judgment.          After careful

review, we affirm.1

      The trial court summarized the relevant facts and procedural history of

this case as follows:

            A complaint in mortgage foreclosure was filed in the
            above captioned matter on May 16, 2014.


1 Juan Rugliancich a/k/a Juan Carlos Rugliancich, appellant’s husband, is not
a party to this appeal.
J. A21001/19


          Appellant’s counsel entered his appearance on her
          behalf on August 1, 2014. A motion for substituted
          service of the complaint was filed on August 25, 2014,
          and on September 18, 2014, th[e trial c]ourt entered
          an order granting substituted service by posting a
          copy of the complaint at the subject property and
          sending a copy to the subject property address by
          certified and regular mail. Unfortunately, th[e trial
          c]ourt was unaware of [appellant’s] counsel’s entry of
          appearance when the motion was forwarded to it for
          signature. The complaint was reinstated by praecipe
          on September 30, 2014.          An October 7, 2014,
          certificate of service was filed stating that the
          complaint was sent by certified and regular mail in
          accordance with the order. On October 15, 2014, an
          affidavit of service was filed asserting that the
          complaint was posted at the property on October 10,
          2014. On October 3, 2014, appellant filed a motion
          for    reconsideration   of   the    court  order   of
          September 18, 2014, and th[e trial c]ourt scheduled
          a hearing on November 21, 2014. In the interim, on
          October 30, 2014, appellant filed preliminary
          objections to [U.S. Bank’s] complaint in the nature of
          a motion to quash service. At the conclusion of the
          November 21, 2014[] hearing an order was entered
          denying the motion for reconsideration as well as
          appellant’s preliminary objections.

          Appellant filed an answer and new matter to
          [U.S. Bank’s] complaint on December 19, 2014, and
          [U.S. Bank] filed a reply to [appellant’s] new matter
          on January 8, 2015. [U.S. Bank] filed a motion for
          summary judgment on April 6, 2015, and appellant
          filed a memorandum of law in opposition to
          [U.S. Bank’s] motion for summary judgment on
          May 4, 2015. A May 4, 2015[] certificate of service
          was filed stating that [appellant’s] response to the
          motion for summary judgment with [appellant’s]
          cross-motion for summary judgment was served by
          regular mail on [U.S. Bank’s] counsel. (The actual
          cross-motion was never filed with the [trial] court.)
          An affidavit of service was filed on May 21, 2015,
          stating that a copy of the response to [appellant’s]
          interrogatories and request for production of


                                  -2-
J. A21001/19


            documents was sent by overnight mail and email to
            appellant’s counsel on May 15, 2015. [U.S. Bank’s]
            response to [appellant’s] motion for summary
            judg[]ment was filed on June 3, 2015.

Trial court opinion, 2/2/16 at 1-2 (extraneous capitalization omitted).

      On September 1, 2015, the trial court entered an order granting

U.S. Bank’s motion for summary judgment and entering judgment in its favor

in the amount of $126,782.93, plus interest from January 31, 2015 to the

date of the Sheriff’s Sale. (See trial court order, 9/1/15.) Appellant filed a

notice of appeal on September 30, 2015. On October 15, 2015, the trial court

directed appellant to file a concise statement of errors complained of on

appeal, in accordance with Pa.R.A.P. 1925(b), within 21 days. Appellant filed

her Rule 1925(b) statement on November 3, 2015, and the trial court filed its

Rule 1925(a) opinion on February 2, 2016. Appellant’s appeal was stayed

pending the resolution of bankruptcy proceedings, which concluded on

February 12, 2019.

      Appellant raises the following issues for our review:

            1.    Whether the trial court erred in [sic]
                  procedurally in granting a motion for alternative
                  service as the presentation of the motion to the
                  [trial c]ourt occurred on [an] ex parte basis to
                  [appellant]?

            2.    Whether the trial court erred substantively in
                  granting a motion for alternative service posited
                  on the false proposition that [appellant’s]
                  whereabouts were unknown not that [appellant]
                  was willfully evading service?




                                     -3-
J. A21001/19


             3.    Whether the trial court erred in granting
                   summary judgment when written discovery
                   remained open and un-concluded in the case[?]

             4.    Whether the trial court erred in granting
                   summary judgment when the credibility of the
                   affiant [was]   Rule  of  Civil  Procedure
                   1035.3(a)(1)[?]

Appellant’s brief at 5.2

      Appellant’s first two claims allege that the trial court erred as a matter

of law in granting U.S. Bank’s motion for substituted service of the complaint.

In support of this contention, appellant argues that “the presentation of the

motion [for substituted service] to the [trial] court occurred on [an] ex parte

basis.”   (Id. at 10.)     Appellant further avers that U.S. Bank’s motion was

improperly predicated on the false proposition that appellant’s whereabouts

were unknown. (Id. at 10-13.) For the following reasons, we disagree.

      Pennsylvania Rule of Civil Procedure 430 governs alternative methods

of service and provides, in relevant part, as follows:

             (a)   If service cannot be made under the applicable
                   rule the plaintiff may move the court for a
                   special order directing the method of service.
                   The motion shall be accompanied by an affidavit
                   stating the nature and extent of the
                   investigation[,] which has been made to
                   determine the whereabouts of the defendant
                   and the reasons why service cannot be made.

Pa.R.Civ.P. 430(a).




2For the ease of our discussion, we elect to address some of appellant’s claims
concurrently.


                                       -4-
J. A21001/19

      The explanatory note to Rule 430 further provides that

            [a]n illustration of a good faith effort to locate the
            defendant includes (1) inquiries of postal authorities
            including inquiries pursuant to the Freedom of
            Information Act [. . .], (2) inquiries of relatives,
            neighbors, friends, and employers of the defendant,
            and (3) examinations of local telephone directories,
            voter registration records, local tax records, and
            motor vehicle records.

Sisson v. Stanley, 109 A.3d 265, 269-270 (Pa.Super. 2015), citing

Pa.R.Civ.P. 430(a), note, appeal dismissed as having been improvidently

granted, 141 A.3d 1238 (Pa. 2016).

      “The adequacy of this notice, as applied to substituted service, depends

upon whether it is reasonably calculated to give the party actual notice of the

pending litigation and an opportunity to be heard. Due process, reduced to

its most elemental component, requires notice.” Bank of New York Mellon

v. Johnson, 121 A.3d 1056, 1061 (Pa.Super. 2015) (citations omitted).

      Instantly, U.S. Bank filed a motion for substituted service of the

complaint on August 25, 2014.           Contrary to appellant’s contention,

U.S. Bank’s motion for alternative service was not presented ex parte. The

record reflects that on July 23, 2014, U.S. Bank’s counsel contacted

appellant’s counsel via email to inquire whether he would accept service of

the complaint on appellant’s behalf and notified counsel that U.S. Bank was

considering filing a motion for substituted service.      Appellant’s counsel

responded to that email stating that he was not authorized to accept service

and confirmed that appellant resided at the mortgaged premises.           (See


                                     -5-
J. A21001/19

“Motion for Substituted Service Under [Rule] 430(a),” 8/25/14 at Exhibit A.)

A certificate of service indicates that said motion was served on appellant’s

counsel on August 22, 2014, by first-class mail.

      The record further belies appellant’s contention that U.S. Bank did not

engage in a good faith effort to ascertain her whereabouts and effectuate

proper service.   (See appellant’s brief at 11-12.)    U.S. Bank noted in its

motion that the Bucks County Sheriff unsuccessfully attempted to serve

appellant at the mortgaged premises no less than four times between May 19

and June 16, 2014. (“Motion for Substituted Service Under [Rule] 430(a),”

8/25/14 at ¶ 4, Exhibit A.) The motion further indicates that the Sheriff left

notice for appellant at the mortgaged premises to contact him to arrange

service, but appellant failed to respond. (Id.) U.S. Bank also stated that it

conducted a good-faith investigation to locate appellant, including a search of

military service records, death records, employment history, and business

records; a Department of Motor Vehicle records search; a creditor header

inquiry; and an inquiry of relatives, neighbors, and friends.     (Id. at ¶ 5,

Exhibit A.) U.S. Bank also sent a Freedom of Information Act request to the

United States Postal Inspector, the results of which indicated that appellant’s

mail was being delivered to the mortgaged premises – 2598 Daniels Lane,

Emerald Hollow, Quakertown, Pennsylvania 18951. (Id. at ¶ 4, Exhibit A.)

Consequently, U.S. Bank requested that the trial court enter an order

pursuant to Rule 430(a), directing service of the complaint and all future



                                     -6-
J. A21001/19

pleadings by first-class mail and posting of the mortgaged premises. (Id. at

¶ 6.) The trial court granted U.S. Bank’s motion for substituted service on

September 18, 2014. Specifically, the trial court permitted U.S. Bank to serve

the complaint and all future pleadings by posting a copy of the complaint at

the mortgaged property and sending a copy to the mortgaged premises by

certified and regular mail.    (Trial court order, 9/18/14.)3     Based on the

foregoing, we conclude that the trial court did not err as matter of law in

granting U.S. Bank’s motion for substituted service.

      Appellant’s final two claims allege that the trial court erred in granting

U.S. Bank’s motion for summary judgment. Our standard of review of a trial

court’s order granting summary judgment is well settled:

            A reviewing court may disturb the order of the trial
            court only where it is established that the [trial] court
            committed an error of law or abused its discretion. As
            with all questions of law, our review is plenary.

            In evaluating the trial court’s decision to enter
            summary judgment, we focus on the legal standard
            articulated in the summary judgment rule. The rule
            states that where there is no genuine issue of material
            fact and the moving party is entitled to relief as a
            matter of law, summary judgment may be entered.

3 The record reflects that U.S. Bank fully complied with the trial court’s order
granting its motion for substituted service. Specifically, on September 26,
2014, U.S. Bank filed an affidavit of service indicating it had mailed a copy of
the complaint to appellant’s counsel, pursuant to Pa.R.Civ.P. 440. (See
certified record at No. 9.) Thereafter, on October 15, 2014, U.S. Bank filed a
second affidavit of service indicating that the Sheriff had personally served
the complaint by posting it at the mortgaged premises, as well as a certificate
of service indicating that it had mailed a copy of the complaint to the
mortgaged premises by certified and regular mail. (See certified record at
No. 12.)


                                      -7-
J. A21001/19


            Where the non-moving party bears the burden of
            proof on an issue, he may not merely rely on his
            pleadings or answers in order to survive summary
            judgment. Failure of a non-moving party to adduce
            sufficient evidence on an issue essential to his case
            and on which it bears the burden of proof establishes
            the entitlement of the moving party to judgment as a
            matter of law. Lastly, we will view the record in the
            light most favorable to the non-moving party, and all
            doubts as to the existence of a genuine issue of
            material fact must be resolved against the moving
            party.

JP Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1261-1262

(Pa.Super. 2013) (citations and internal quotation marks omitted); see also

Pa.R.Civ.P. 1035.2.

      Appellant argues that the trial court erred in granting U.S. Bank’s motion

for summary judgment because “discovery has not been concluded.”

(Appellant’s brief at 13.) The record belies this contention.

      In Pennsylvania, “parties must be given reasonable time to complete

discovery before a trial court entertains any motion for summary judgment[.]”

Reeves v. Middletown Athletic Assoc., 866 A.2d 1115, 1124 (Pa.Super.

2004) (citation omitted). Pennsylvania Rule of Civil Procedure 1035.2 governs

motions for summary judgment and provides, in relevant part, as follows:

            After the relevant pleadings are closed, but within
            such time as not to unreasonably delay trial, any party
            may move for summary judgment in whole or in part
            as a matter of law

            (1)   whenever there is no genuine issue of any
                  material fact as to a necessary element of
                  the cause of action or defense which



                                     -8-
J. A21001/19


                  could be established by additional
                  discovery or expert report, or

            (2)   if, after the completion of discovery
                  relevant to the motion, including the
                  production of expert reports, an adverse
                  party who will bear the burden of proof at
                  trial has failed to produce evidence of
                  facts essential to the cause of action or
                  defense which in a jury trial would require
                  the issues to be submitted to a jury.

Pa.R.Civ.P. 1035.2 (emphasis added).

      This court has unequivocally stated that the purpose of Rule 1035.2 “is

to eliminate cases prior to trial where a party cannot make out a claim or

defense after relevant discovery has been completed; the intent is not to

eliminate meritorious claims prematurely before relevant discovery has been

completed.” Burger v. Owens Illinois, 966 A.2d 611, 618 (Pa.Super. 2009)

(citation omitted).   “The adverse party must be given adequate time to

develop the case and the motion [for summary judgment] will be premature

if filed before the adverse party has completed discovery relevant to the

motion.” Id.

      However, “[t]he Pennsylvania Rules of Civil Procedure do not give

[parties] an unlimited amount of time to conduct discovery.” Fort Cherry

School Dist. v. Gedman, 894 A.2d 135, 140 (Pa.Super. 2006). “[T]he party

seeking discovery is under an obligation to seek discovery in a timely

fashion.” Anthony Biddle Contractors, Inc. v. Preet Allied Am. St., LP,

28 A.3d 916, 928 (Pa.Super. 2011) (citation omitted; emphasis added).



                                     -9-
J. A21001/19

      Here, the record supports the trial court’s determination that discovery

was not ongoing at the time it entered its order granting summary judgment

in favor of U.S. Bank. (Trial court opinion, 2/2/16 at 8-9.) The record reflects

that over eight months elapsed between the date appellant filed her answer

and new matter to U.S. Bank’s complaint (December 19, 2014) and the date

the trial court entered an order granting summary judgment in U.S. Bank’s

favor (September 1, 2015). The record further reflects that appellant waited

until April 16, 2015, after U.S. Bank filed its motion for summary judgment,

to serve U.S. Bank with discovery. Nonetheless, on May 15, 2015, U.S. Bank

timely responded to all of appellant’s interrogatories and requests for

documents. (See affidavit of service, 5/15/15.) Appellant, in turn, did not

file any motions or send any correspondence to U.S. Bank suggesting that the

discovery   was   deficient   or   that   additional   responses   were   needed.

Accordingly, appellant’s claim of trial court error must fail.

      Appellant next argues that the trial court erred in granting U.S. Bank’s

motion for summary judgment because a genuine issue of material fact

existed with respect to “the credibility of U.S. Bank.” (Appellant’s brief at 14.)

In support of this contention, appellant relies on the long-standing prohibition

against relying solely upon oral testimony in deciding a motion for summary

judgment, as set forth in Nanty-Glo v. American Surety Co. of New York,




                                      - 10 -
J. A21001/19

163 A. 523 (Pa. 1932) and Pa.R.Civ.P. 1035.3(a)(1).4 (Appellant’s brief at

14.)

        This court has summarized the Nanty-Glo rule as follows:

              The Nanty-Glo rule prohibits summary judgment
              where the moving party relies exclusively on oral
              testimony, either through testimonial affidavits or
              deposition testimony, to establish the absence of a

4   Pennsylvania Rule of Civil Procedure 1035.3(a)(1) provides as follows:

              (a)   Except as provided in subdivision (e), the
                    adverse party may not rest upon the mere
                    allegations or denials of the pleadings but must
                    file a response within thirty days after service of
                    the motion identifying

                    (1)   one or more issues of fact arising
                          from evidence in the record
                          controverting the evidence cited in
                          support of the motion or from a
                          challenge to the credibility of one or
                          more witnesses testifying in support
                          of the motion, or

                               Note: If the moving party
                               has supported the motion
                               with oral testimony only,
                               the response may raise the
                               defense that there is a
                               genuine issue of material
                               fact because the cause of
                               action is dependent upon
                               the      credibility  and
                               demeanor of the witnesses
                               who will testify at trial.
                               See Nanty-Glo[, supra];
                               Penn Center House, Inc.
                               v. Hoffman, [] 553 A.2d
900 ([Pa.] 1989).

Pa.R.Civ.P. 1035.3(a)(1) (citation formatting amended).


                                       - 11 -
J. A21001/19


            genuine issue of material fact except where the
            moving party supports the motion by using
            admissions of the opposing party or the opposing
            party’s own witness.

Lineberger v. Wyeth, 894 A.2d 141, 149 (Pa.Super. 2006) (citation and

internal quotation marks omitted; emphasis added).

      Here, the record reflects that Nanty-Glo did not prohibit entry of

summary judgment in this case because U.S. Bank provided evidence other

than oral testimony to prove a prima facie case in mortgage foreclosure.

This evidence included a copy of the mortgage and note, appellant’s

transaction history, a notice of its intent to foreclose, and an affidavit

confirming the amount due and unpaid.          (See “[U.S. Bank’s] Motion for

Summary Judgment,” 4/6/15 at Exhibits B, E, G, H; “Affidavit in Support of

[U.S. Bank’s] Motion for Summary Judgment,” 1/13/15 at 3.)            The record

further reflects that appellant has failed to provide any evidence in either her

December 14, 2019 “Answer and New Matter” or her May 4, 2015

“Memorandum of Law in Opposition to [U.S. Bank’s] Motion for Summary

Judgment” to refute U.S. Bank’s allegations. As recognized by the trial court,

“[a]ppellant in the Answer admitted to averments in the Complaint by general

denials to the claims . . . [and] does not specifically identify any factual

assertions that would require a credibility finding.” (Trial court opinion, 2/2/16

at 10; see also Pa.R.Civ.P. 1029(b) (stating, inter alia, “[a] general denial

or a demand for proof, except as provided by subdivisions (c) and (e) of this

rule, shall have the effect of an admission.”).) Accordingly, we discern no


                                     - 12 -
J. A21001/19

error of law on the part of the trial court in concluding that there were no

genuine issues of material fact in this case and granting U.S. Bank’s motion

for summary judgment. Therefore, we affirm the trial court’s September 1,

2015 judgment.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 2/24/20




                                   - 13 -